Sherwood, C. J.
The reasons are not a few why the judgment should be affirmed. The matters in controversy were fully investigated in a court of law, a court of competent jurisdiction, the defendants being fully apprised of their rights, and no unfairness- characterizing the transaction. The fact that injustice results from thé judgment, is by no means sufficient to invoke equitable interposition. Where a matter has been fully discussed elsewhere, equity no more interferes with the judgment of a court of law, than a court of law would interfere with the decree of a court of equity. Fraud, however, practiced in the very act of obtaining the judgment will warrant equity in interposing. Bateman v. Willoe, 1 Sch. & Lef. 201; Simpson v. Hart, 1 Johns. Ch. 97; 2 Story Eq. Jur., § 1575; Matson v. Field, 10 Mo. 100 ; Miller v. Bernecker 46 Mo. 196. There is no pretense of fraud set forth in the petition, in the obtaining the judgment, but we are asked to set aside and to enjoin a judgment rendered, it must be presumed, upon full consideration, because of certain occurrences after the motion for a new trial was determined adversely to the then defendants in the action. It would be in the face of all authority for a court of equity to iuterpose in such circumstances; and the case last cited fully illustrates this. There a motion was made to set aside a sale made in a partition proceeding; a motion which unquestionably should have been granted, but it was denied, and on appeal taken to this court, the judgment was affirmed for failure of the attorney employed to assign errors; and yet it was held that the case having been disposed of by a court of competent jurisdiction, equity was precluded from lending its aid. So, also, it has been ruled that neither in a court of law nor in a court of equity, will a party be allowed “ to re-agitate questions which either were, or else would have been, adjudicated at the former trial, but for *192his inexcusable neglect.” Shelbina Hotel Association v. Parker, 58 Mo. 327, and cases cited.
Here, as the petition shows, the answer filed by the present plaintiffs contained the very grounds of defense to the former action whereon they rely for relief in this instance, and that this defense was fully passed upon and adjudicated at the trial then had. It is not pretended that any new evidence has been discovered which would have any tendency 'to alter the result previously arrived at by the jury under the instruction of the court, nor that the instruction was erroneous, nor that it was excepted to. The plain purpose of the petition, therefore, is to obtain another opportunity to see if they cannot, before a different jury, and upon the same facts, achieve success where they failed before. To admit the correctness of such a principle, and to give it practical operation by affording it our sanction, would be to overthrow the very fundamentals of jurisprudence and to make litigation interminable. In this view of the case it is altogether unnecessary to determine whether we would interfere in a case where the fraudulent conduct of a party’s own insolvent counsel ha3 damnified him, since, in the case at bar, it does not appear that the alleged fraudulent conduct of the attorney has worked plaintiffs any hurt. We, therefore, affirm the judgment.
All concur.